Citation Nr: 1332268	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-46 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for instability of the right knee since March 11, 2009.  

2.  Entitlement to restoration of a 20 percent evaluation for cervical osteoarthritis from February 1, 2010 to May 24, 2011.

3.  Entitlement to an increased rating for instability of the right knee.

4.  Entitlement to an increased rating for chondromalacia of the right knee with degenerative changes, evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for cervical osteoarthritis.

6.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


7.  Entitlement to service connection for diabetes mellitus, to include as secondary to medications prescribed for the service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1977.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Winston-Salem, North Carolina has current jurisdiction.

In June 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that additional evidence has been associated with the claims file since the issuance of the last supplemental statements of the case (SSOC), and there is no waiver of the RO's consideration of that evidence.  However, as the claims adjudicated below are being granted, and the remainder of the appeal is being remanded for other development, there is no risk of prejudice to the Veteran from proceeding without the waiver.  

The Board also notes that the claims involving the right knee and the cervical spine stem from a complicated procedural history.  A brief explanation of that history will serve to explain the characterization of these claims.

In 2009, the Veteran filed a claim for an increased rating for his service-connected right knee and cervical spine disabilities.  At the time of his claim, the Veteran was service connected for instability of the right knee, rated as 10 percent disabling, and cervical osteoarthritis, rated as 20 percent disabling.

In the April 2009 rating decision on appeal, the Veteran's claim for an increased rating for right knee instability was denied.  The rating for cervical osteoarthritis, rated as 20 percent disabling, was proposed to be decreased.  The Veteran disagreed with the rating decision.

In a September 2009 rating decision, the RO reduced the rating assigned for instability of the right knee to noncompensable, effective March 11, 2009, the date of a VA examination.  The RO also assigned a separate 10 rating based on limitation of motion of the right knee, effective March 11, 2009.

In a November 2009 rating decision, the RO reduced the rating assigned for cervical osteoarthritis to 10 percent, effective February 1, 2010.

In a November 2011 rating decision, the RO increased the rating assigned for cervical osteoarthritis to 20 percent, effective May 2011.

Issue #1 and #2 reflect the rating reductions implemented for the right knee disability and cervical osteoarthritis during the course of the Veteran's appeal for  higher ratings.  As discussed below, the Board has restored these ratings.  The most current codesheet of the RO presently depicts staged ratings assigned to the Veteran's instability of the right knee (10 percent prior to March 11, 2009, and noncompensable since that date) and cervical osteoarthritis (20 percent prior to February 1, 2010, 10 percent from February 1, 2010 to May 24, 2011, and 20 percent from May 25, 2011).  However, given the Board's restoration of ratings adjudicated herein, these staged ratings are moot.  The Board has characterized the issues accordingly, as depicted on the title page.

Additionally, as the Veteran was awarded a separate rating based on limitation of motion of the right knee during the course of the appeal, the issue of entitlement to an increased rating for chondromalacia of the right knee with degenerative changes is also captioned above.

Finally, the Veteran has contended that he cannot work due to his service-connected right knee and cervical spine disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   As such, the Board has characterized the appeal as encompassing a claim for a TDIU.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  

In an April 2012 letter, the Veteran raises the issue of entitlement to an increased rating for his service-connected psychiatric disability.  At the June 2013 hearing, the Veteran raised the issue of entitlement to service connection for a right shoulder disability, to include as secondary to his right knee disabilities.  See Hearing Transcript, pp. 6-7.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them,  and they are referred to the AOJ for appropriate action.  

Aside from the rating restoration claims (Issues #1 and #2), the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's service-connected instability of the right knee was rated 10 percent disabling for more than five years when the RO, in a September 2009 rating decision, reduced the rating to noncompensable, effective March 11, 2009.

2.  In the September 2009 rating decision that reduced the rating based on right knee instability, the RO also granted service connection for chondromalacia of the right knee with degenerative changes and assigned a 10 percent disability rating, effective March 11, 2009.  As a result, the September 2009 rating decision which reduced the disability rating assigned to the Veteran's right knee instability did not result in a reduction in compensation payments.

3.  At the time of the September 2009 rating decision which reduced the rating for the Veteran's instability of the right knee, the evidence did not show improvement in the service-connected disability.

4.  The Veteran's service-connected cervical osteoarthritis was rated 20 percent disabling for more than five years when the RO, in an April 2009 rating decision, proposed to reduce the rating to 10 percent.  The rating reduction was implemented in a November 2009 decision, effective February 1, 2010.

5.  At the time of the November 2009 rating decision which reduced the rating for the Veteran's cervical osteoarthritis, the evidence did not show improvement in the service-connected disability.

6.  In a November 2011 rating decision, the RO increased the rating assigned to the Veteran's cervical osteoarthritis to 20 percent, effective May 25, 2011.


CONCLUSIONS OF LAW

1.  A 10 percent evaluation for instability of the right knee is restored. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2013).

2.  A 20 percent evaluation for cervical osteoarthritis from February 1, 2010 to May 24, 2011 is restored. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  As such, the VCAA is not applicable.  Barger v. Principi, 16 Vet. App. 132 (2002).

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, with regard to the right knee claim, the provisions of 38 C.F.R. § 3.105(e) do not apply because the rating action which reduced the Veteran's disability did not result in a reduction of compensation payments.  Specifically, in the September 2009 rating decision that reduced the rating based on right knee instability, the RO also granted service connection for chondromalacia of the right knee with degenerative changes and assigned a 10 percent disability rating, effective March 11, 2009.  As a result, the September 2009 rating decision which reduced the disability rating assigned to the Veteran's right knee instability did not result in a reduction in compensation payments.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days notice prior to a ratings reduction where the overall compensation paid to the Veteran is not reduced).

Moreover, restoration of both the 10 percent rating for right knee instability, and the 20 percent rating for cervical osteoarthritis from February 1, 2010 to May 24, 2011 is being granted.  As such, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Law and Regulations

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).
The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

The 10 percent rating for the Veteran's right knee instability was awarded effective June 23, 2000, and was reduced effective March 11, 2009, more than 5 years later.  The 20 percent rating for his cervical osteoarthritis was awarded effective June 16, 2003, and was reduced effective February 1, 2010, more than 5 years later.  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Factual Background

Right Knee

Historically, the Veteran was granted service connection for chondromalacia of the right knee in a February 1978 rating decision.  He was assigned a noncompensable rating, effective May 10, 1977.  In a May 2002 rating decision, this evaluation was increased to 10 percent, effective June 23, 2000.  While the RO appears to have considered limitation of motion in assigning the rating for the Veteran's right knee disability, subsequent adjudications for higher ratings, including a Board decision of May 2005, were clearly based on instability.

The Veteran's disability has been rated under Diagnostic Code 5257.  Diagnostic Code 5257 provides that other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In assigning the 10 percent disability rating in May 2002, the RO noted that a January 2002 VA examination report showed early degenerative osteoarthritis.  The Veteran had tenderness on palpation along medial and lateral joint lines, no effusions, and no tenderness over the patella.  He had a negative anterior and posterior drawer test and Lachman's test.  The examiner noted that he could not assess McMurray's test because the Veteran was very stiff and unwilling to cooperate due to pain.  The Veteran had extension to 0 degrees and flexion to 100 degrees, but it was noted that he had complaints of pain with this movement and slight crepitus.  The examiner also noted that the Veteran could no longer do the same amount of exercise as he had previously.  He exercised once per week.  He had pain getting up in the morning, using stairs, and in bad weather.

In the rating decision of September 2009, the RO reduced the evaluation of the Veteran's right knee disability from 10 percent to noncompensable, effective March 11, 2009. The reduction was based on a VA examination report of March 2009.

On VA examination in March 2009,the examiner noted that although some medical records were reviewed, the claims file had not been requested by VARO.  The Veteran reported that his knee was giving way.  On physical examination, the examiner found no instability of the right knee.  He did not appear to conduct any testing in this regard.  No stability tests were identified or discussed.  There was crepitation of the knee.  Flexion was to 115 degrees and extension was to 0 degrees.  In answering the question of whether there was joint ankylosis, the examiner responded that there was.  The examiner found a severe effect of the Veteran's right knee disability on sports, and a moderate effect on chores and exercise.  

Cervical Osteoarthritis

Historically, the Veteran was granted service connection for a cervical spine strain in a February 1978 rating decision.  He was assigned a noncompensable rating, effective May 10, 1977.  In a March 2004 rating decision, the disability was recharacterized as cervical osteoarthritis, and the rating was increased to 20 percent, effective June 16, 2003.  

Under the General Rating Formula for Diseases and Injuries of the Spine, in effect since September 26, 2003, a 20 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

Under the Formula for Rating intervertebral disc syndrome (IVDS) on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

The Board again notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In assigning the 20 percent disability rating in March 2004, the RO noted that a February 2004 VA examination report documented increased pain.  Pain was in the posterior neck and radiated to the right arm.  A physical examination showed flexion to 35 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally, with motions decreased due to pain.  X-rays showed degenerative joint disease at C4-5.  In awarding the increased rating, the DeLuca provisions were considered. 

In the rating decision of November 2009, the RO reduced the evaluation of the Veteran's cervical spine disability from 20 percent to 10 percent, effective February 1, 2010.  The reduction was based on a VA examination report of March 2009.

On VA examination in March 2009, the examiner noted that although some medical records were reviewed, the claims file had not been requested by VARO.  The Veteran reported decreased motion, stiffness, and pain.  The pain was in the mid cervical spine, was sharp, moderate, and lasted for hours daily.  There was radiating pain to the right shoulder.  Flexion was to 45 degrees, extension was to 25 degrees, lateral flexion was to 45 degrees bilaterally, and lateral rotation was to 80 degrees bilaterally.  The Veteran's cervical osteoarthritis had a moderate effect on chores, exercise, and sports.   


Analysis

Initially, the Board notes that with regard to the cervical spine, neither the April 2009 rating decision that proposed the reduction nor the November 2009 decision that promulgated the reduction addressed the concept of improvement.  With regard to the right knee, the September 2009 rating decision did not discuss the concept of improvement.  Such failure constitutes error.

Prior to reducing an evaluation, there must be evidence of improvement or identification of clear and unmistakable error.  Based on the evidence of record, the Board finds that the reductions from 10 percent to noncompensable for right knee instability, and from 20 percent to 10 percent for cervical osteoarthritis were not proper as material improvement was not identified and the evidence upon which the reductions were based was less thorough than the evidence used to support the prior evaluations.  

The March 2009 VA examiner did not review the claims file in rendering the reports.  See 3.344 (a)  

As for the right knee, no stability testing of the knee was discussed.  As the disability at issue is based on instability, it is significant that the examiner failed to conduct any testing in this regard to support his findings.  Also, despite the range of motion findings, the examiner indicated there was ankylosis of the knee.  Crepitus was found, rather than "slight" crepitus noted by the January 2002 examiner.  A "severe" effect on sports, and a moderate effect on exercise and chores were found, in contrast to the Veteran's report of exercise once per week to the VA examiner in January 2002.  None of this suggests improvement of the "instability" disability.

The Board also notes that instability and limited motion are to be separately rated.  The assignment of an evaluation for limited motion does not establish improvement in the instability.  

As for the cervical spine, the Veteran reported stiffness and pain to the March 2009 examiner.  The pain was in the mid cervical spine, was sharp, moderate, and lasted for hours daily.  The Veteran's cervical osteoarthritis had a moderate effect on chores, exercise, and sports.  None of these symptoms were noted by the February 2004 VA examiner or reported by the Veteran at the time.  This does not suggest improvement.  Moreover, the RO's subsequent adjustment of the Veteran's rating to 20 percent in the November 2011 rating decision confirms that improvement was not established.

Given the above evidence, it cannot be stated with any certainty that there has been improvement of the Veteran's instability of the right knee, or cervical osteoarthritis.  Accordingly, the ratings are restored.


ORDER

Restoration of a 10 percent disability rating for right knee instability since March 11, 2009 is granted.

Restoration of a 10 percent disability rating for cervical osteoarthritis from February 1, 2010 to May 24, 2011 is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

Initially, the Board notes that there may be outstanding VA treatment records pertinent to the claims.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any VA treatment records should be obtained before the claims are adjudicated by the Board.

At the June 2013 hearing, the Veteran testified that he was hospitalized in September or October 2012 for treatment.  He further testified that the hospitalization occurred at the Richmond VAMC.  See Hearing Transcript, p. 25.  The record does not presently contain these hospitalization records, or records from the Richmond VAMC.  Also at the hearing, the Veteran testified he was last treated for the disabilities on appeal in March or April 2013.  The most current treatment records in the claims file are dated from January 2012.  All of these records should be obtained.

Also, in a March 2010 VA Form 21-4138, the Veteran indicated that he has received treatment at the Martinsville VA Medical Center (VAMC).  While the record does contain records from the Martinsburg VAMC, the matter should be clarified with the Veteran and any outstanding records should be obtained.

Additionally, at the hearing the Veteran testified that he has been unable to work since April 2001 due to his service-connected right knee and cervical spine disabilities.  He testified that he is receiving disability retirement from the postal service.  These records should be requested.

In addition, a remand is necessary in order to afford the Veteran current VA examinations for his right knee and cervical spine.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  At the June 2013 hearing, the Veteran requested a new VA examination for his right knee and cervical spine disabilities due to the fact that they have increased in severity since his last examination.  The Board finds such examinations are warranted.

With regard to the claim for diabetes mellitus, in an August 2011 Report of General Information, the Veteran expressed disagreement with the RO's August 2011 denial of service connection for this issue.  He submitted additional evidence in this regard in October 2011.  In an August 2012 rating decision, service connection was again denied for diabetes mellitus.  However, an SOC was not rendered for this claim.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for TDIU, the Board finds that any decision with respect to the claims remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted. 

Finally, the record does not contain a waiver of RO jurisdiction with regard to records submitted since the last SSOCs on these claims, and on remand, all evidence received since the November 2011 SSOCs must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2.  The RO should issue an SOC with respect to the issue of entitlement to service connection for diabetes mellitus to include as secondary to medications prescribed for the service-connected major depressive disorder.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of the issue.  The claim should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

3.  The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain disability retirement records from the postal service.  Thereafter, the RO should attempt to obtain those records.
  
If no records can be obtained, VA's efforts must be documented for the record.

4.  Ask the Veteran to identify all VA facilities at which he has received treatment.  Then, the RO/AMC should obtain all VA treatment records pertaining to the Veteran.  Specifically, the RO should obtain any VA treatment records from the Richmond VAMC, records of a September or October 2012 hospitalization, and all updated treatment records (dated since January 2012).

If no records can be obtained, VA's efforts must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.

5.  Afford the Veteran a VA orthopedic examination to address the current severity of his right knee disabilities, which include instability of the right knee, and chondromalacia of the right knee with degenerative changes.  The examiner is to be provided access to the claims folder and Virtual VA.  

In accordance with the latest worksheets for rating disorders of the knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's right knee disabilities.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  A complete rationale for any opinions expressed must be provided.

6.  The RO should have the Veteran scheduled for a VA examination in order to determine the current severity of his cervical spine disability.  The examiner is to be provided access to the claims folder and Virtual VA.  

In accordance with the latest worksheets for rating disorders of the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's cervical spine disability.  

The orthopedic findings must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

The neurological findings must indicate which nerves are involved with the Veteran's cervical spine disability.  In this regard, the examiner should note that the Veteran is already service-connected for neuropathy of the right hand and neuropathy of the left upper extremity, as associated with his cervical osteoarthritis.  

A complete rationale for any opinions expressed must be provided.

7.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  

8.  After completing all indicated development, the RO then should readjudicate any claim remaining on appeal  in light of all the evidence of record including any received since the issuance of the November 2011 SSOCs.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

9.  The AOJ should address the issue of entitlement to a total rating based upon individual unemployability.  All appropriate development should be conducted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


